DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Regarding claims 9-12 and 15, withdrawn without traverse on 10/26/21, these claims are cancelled.

REASONS FOR ALLOWANCE
Claims 1-7, 13, 14, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 13, fig. 3 of Au (US 6,445,635) teaches a sequence circuit comprising: a detector [eg. NOR receiving RTR] arranged to detect an occurrence of an event (determined by RTR) on the basis of an input signal [eg. RTR]; an acceptor [inverter at output of the NOR] arranged to accept the event whose occurrence has been detected by the detector; an inhibitor [eg. 40,64 of fig. 3 and 28,31 of fig. 1] arranged to inhibit the acceptor from accepting another event for a first period (fig. 2 shows where inhibition period set by FLAG and FLAGB and fig. 4 shows period of FLAG and FLAGB) using the acceptance of one event by the acceptor as a trigger (levels of FLAG and FLAGB depends on event based on the input); a clock pulse generator [eg. that generating RCLK] (not shown) arranged to generate one or more clock pulses [RCLK] during a period after a second period shorter than the first period elapses from the start of the first period until the first period ends (fig. 4 shows where RCLK is generated after a second period that is shorter than the duration of the first period); a determiner [14] arranged to determine a next state on the basis of a current state and the event accepted by the acceptor (14 is a state machine); and a latch [54,56] arranged to latch the next state using the clock pulse, wherein an output of the latch is the current state. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein the clock pulse generator changes a length of the second period in accordance with an operating environment temperature of the sequence circuit or a power supply control circuit arranged to control a state of a switching power supply device, the power supply control circuit comprising the sequence circuit.
Regarding claims 2-7, 14, and 16-23, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896